Exhibit 99.2 First Quarter 2010 Supplemental Financial Information In the first quarter, the Company entered into a joint venture to acquireEssex Skyline at MacArthur Place, a 349-unit high rise condominium project located in Santa Ana, California for $128 million. The community consists of two adjacent 25-story towers with floor to ceiling windows and sizeable floor plans. Each unit features Viking appliances, hardwood and tile floors, nine to eleven foot ceilings and select units offer expansive views of Orange County. Property amenities include a gym and sauna, lap pool, yoga room, temperature controlled wine locker and presentation kitchen, bocce ball court, putting green, entertainment room and on-site concierge service. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary S-5 Capitalization S-6 Property Operating Results – Quarter ended March 31, 2010 and 2009 S-7 Revenue by County – Quarters ended March 31, 2010, March 31, 2009 and December 31, 2009 S-8 Development Pipeline S-9 Redevelopment Pipeline S-10 Co-Investments S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest S-12 Income from Discontinued Operations and Selected Financial Data S-13 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-14 New Residential Supply Data S-15 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results (Dollars in thousands, except per share amounts) Three Months Ended March 31, Revenues: Rental and other property $ $ Management and other fees from affiliates Expenses: Property operating Depreciation and amortization Interest General and administrative Impairment and other charges - Earnings from operations Interest and other income Equity (loss) income in co-investments ) Gain on early retirement of debt - Gain on sale of real estate - 53 Income before discontinued operations Income from discontinued operations - Net income Net income attributable to noncontrolling interest ) ) Net income attributable to controlling interest Dividends to preferred stockholders ) ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock - Net income available to common stockholders $ $ Net income per share - basic $ $ Net income per share - diluted $ $ See Company's10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Selected Line Item Detail Three Months Ended March 31, (Dollars in thousands) Rental and other property Rental $ $ Other property Rental and other property $ $ Management and other fees from affiliates Management $ $ Acquisition, development, and redevelopment Management and other fees from affiliates $ $ Property operating expenses Real estate taxes $ $ Administrative Utilities Maintenance and repairs Management fees and insurance Property operating expenses $ $ General and administrative General and administrative $ $ Allocated to property operating expenses - administrative ) ) Capitalized to real estate ) ) Net general and administrative $ $ Interest and other income Gain from sale of marketable securities $ $ Interest and other income, net Income from TRS activities and other income - Lease income, net - Interest and other income $ $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ $ DownREIT limited partners' distributions Perpetual preferred distributions Third-party ownership interest Noncontrolling interest $ $ See Company's10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations (Dollars in thousands, except share and per share amounts) Three Months Ended March 31, Funds from operations Net income available to common stockholders $ $ Adjustments: Depreciation and amortization Gains not included in FFO, net of internal disposition costs - ) Noncontrolling interest and co-investments (1) Funds from operations $ $ FFO per share-diluted $ $ Components of the change in FFO Non-recurring items: Gain on sales of marketable securities ) ) Co-investment - acquisition fee ) - Redemption of Series G preferred stock at a discount - ) Gain on early retirement of debt - ) Write-off of investment in development joint venture - Income generated from TRS activities - ) Funds from operations excluding non-recurring items FFO excluding non-recurring items per share-diluted $ $ Changes in recurring items: Same-property NOI $ ) Non-same property NOI Management and other fees from affiliates ) Interest and other income Dividends to preferred stockholders Interest expense ) General and administrative Other items, net ) $ ) Weighted average number of shares outstanding diluted (2) Amount includes the following adjustments for the three months ended March 31, 2010: (i) noncontrolling interest related to Operating Partnership units totaling $1.1 million, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $1.0 million. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) March 31, 2010 December 31, 2009 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Exchangeable bonds Cash flow hedge liabilities Other liabilities Total liabilities Series G cumulative convertible preferred stock Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2010 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 72 % $ % Variable rate - secured (1) 14 % % Total mortgage notes payable 86 % % Exchangeable bonds - unsecured (2) 0 % % Line of credit - secured (3) 14 % % Line of credit - unsecured (4) 0 % % Total lines of credit 14 % % Total debt % $ % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2010 $ % Thereafter % Total $ % Capitalized interest for the three months ended March 31, 2010 was approximately $2.8 million. $214.0 million of the variable rate debt is tax exempt to the note holders, and $194.2 million of the tax exempt debt is subject to interest rate protection agreements. Exchangeable bonds mature in November 2025, but the bonds are subject to a repurchase for cash at the option of the holder on November 1, 2010. The pay rate on the bonds is 3.625%, and effective January 2009 in accordance with the accounting pronouncement for convertible debt, the bonds have been discounted to yield 5.75%.This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by the Company. Secured line of credit facility is $250 million and matures in December 2013. This line is secured by eleven of the Company's apartment communities and the underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. Unsecured line of credit facility is $200 million and matures in December 2010 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 3.00%. See Company's10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - March 31, 2010 (Dollars and shares in thousands, except per share amounts) Total debt $ Common stock and potentially dilutive securities Common stock outstanding Limited partnership units (1) Options-treasury method 53 Total common stock and potentially dilutive securities shares Common stock price per share as of March 31, 2010 $ Market value of common stock and potentially dilutive securities $ Preferred units/stock $ Total equity capitalization $ Total market capitalization $ Ratio of debt to total market capitalization % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended March 31, 2010 and 2009 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total % Change % Change % Change % Change Revenues: Same-property revenue $ $ -4.4
